DISMISS and Opinion Filed February 25, 2022




                                  S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-22-00123-CV

                 HC DALLAS, LLC, Appellant
                           V.
  HIX MARKET CENTER MANAGEMENT, LLC AND SDG PLUS, INC.,
                        Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-00932

                         MEMORANDUM OPINION
              Before Justices Partida-Kipness, Reichek, and Goldstein
                            Opinion by Justice Goldstein
      Before the Court is appellant’s February 22, 2022 unopposed motion to

dismiss appeal. See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss

the appeal. See id.



                                          /Bonnie Lee Goldstein/
                                          BONNIE LEE GOLDSTEIN
                                          JUSTICE
220123F.P05
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

HC DALLAS, LLC, Appellant                     On Appeal from the 162nd Judicial
                                              District Court, Dallas County, Texas
No. 05-22-00123-CV           V.               Trial Court Cause No. DC-21-00932.
                                              Opinion delivered by Justice
HIX MARKET CENTER                             Goldstein, Justices Partida-Kipness
MANAGEMENT, LLC AND SDG                       and Reichek participating.
PLUS, INC., Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellees HIX Market Center Management, LLC and SDG
Plus, Inc. recover their costs, if any, of this appeal from appellant HC Dallas, LLC.


Judgment entered February 25, 2022.




                                        –2–